In a matrimonial action in which the parties were divorced by judgment entered April 8, 1997, the plaintiff former wife appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Suffolk County (Costello, J.), entered March 17, 1998, which, inter alia, denied that branch of her motion which was for an award of counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the Supreme Court did not improperly deny that branch of her motion which was for an award of counsel fees (see, Zucker v Zucker, 187 AD2d 507; Mulcahy v Mulcahy, 170 AD2d 587).
The plaintiffs remaining contentions are either without merit or have been rendered academic by a subsequent order of the Supreme Court, Suffolk County, dated December 23, 1998, and the appeal therefrom (see, Sagarin v Sagarin, 264 AD2d 769 [decided herewith]). Ritter, J. P., Joy, H. Miller and Smith, JJ., concur.